DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1, 4, 6, 11-12 & 16, pending claims 1, 3-9 & 11-20 are now in condition for allowance as explained further below.

Allowable Subject Matter
Claims 1, 3-9 & 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Sakamoto (US 2018/0183047 A1), teaches contacting solid phase cathode powder containing lithium with solid phase carbon dioxide (i.e dry ice) to create a mixture followed by heating the mixture to a temperature between 50°C to 450°C for 0.5 hours to 40 hours but is silent as to (1) a weight ratio of the cathode powder to carbon dioxide being between 1:10 and 1:20; (2) mixing the cathode powder and carbon dioxide in an atmosphere having between 1% to 30% humidity (3) burying the mixture under additional solid carbon dioxide before heating. Sakamoto is also silent as to a method comprising simultaneously sublimating solid CO-2 and condensing atmospheric water vapor onto lithium-containing solid cathode surfaces and allowing the lithium to react with the sublimated CO2 for a time between 1 to 8 hours.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727